Citation Nr: 0810984	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO. 05-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for arteriosclerotic 
heart disease, (claimed as a heart condition), secondary to 
the veteran's service-connected post-traumatic stress 
disorder (PTSD), including whether service connection may be 
granted. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to 
May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
arteriosclerotic heart disease secondary to the veteran's 
service-connected PTSD. 

The veteran is in receipt of a total disability evaluation 
based on individual unemployabillity, effective May 12, 1995.


FINDINGS OF FACT

1. Service connection for a heart condition was denied by 
rating decision of January 1987. The veteran was notified of 
that decision and of his appellate rights in a February 1987 
letter, and he did not file a timely appeal.

2. Evidence received since the January 1987 decision raises a 
reasonable possibility of substantiating the claim for 
service connection for a heart condition, as aggravated by 
the veteran's service-connected PTSD.

3. There is an approximate balance of evidence for and 
against a finding that the veteran's heart disability is 
aggravated by the veteran's service-connected PTSD. 


CONCLUSIONS OF LAW

1. The January 1987 rating decision which denied service 
connection for a heart condition is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103, 3.104(a) 
(2007).

2. Evidence submitted subsequent to the January 1987 rating 
decision denying service connection for a heart condition, as 
aggravated by the veteran's service-connected PTSD is new and 
material, and the claim is reopened. 38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).

3. Resolving all reasonable doubt in favor of the veteran, a 
heart condition was aggravated by the veteran's service-
connected PTSD. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(b) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection. 

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for a heart condition was denied by rating 
decision of January 1987. The evidence of record did not show 
that the veteran had heart disease in service, within the 
statutory period following discharge, or that cardiovascular 
disease was due to the veteran's service-connected PTSD - the 
latter disorder also being sought by the veteran to be 
service connected at that time. However, and significantly 
for purposes of the granting of the claim as below, in June 
1985, the veteran reported that he had episodes of chest pain 
and headaches while on active duty in Vietnam during periods 
of stress. He also submitted a statement from an in-service 
colleague to that effect. 

The evidence showed that the veteran had a myocardial 
infarction (MI) in October 1982 after service. The veteran 
was sent notice of the denial in a letter dated in 
February 1987. The veteran filed a notice of disagreement 
(NOD) in July 1987. A statement of the case (SOC) was issued 
in August 1987. However, the veteran did not timely appeal 
this decision. 

The Board has reviewed the evidence received into the record 
since the January 1987 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for a heart condition, as 
aggravated by the veteran's service-connected PTSD. 

Further, having reopened the claim, the Board finds that the 
evidence is in approximate balance as to that both for and 
against a finding that service-connected PTSD aggravated the 
heart disorder. The benefit of the doubt in this regard will 
be applied in the veteran's favor. 38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).


Reopening of the Claim

Evidence submitted since the January 1987 denial of service 
connection for a heart condition includes statements of 
February 1989 and July 1989 from Andrew Jensen, Ph.D.; a 
December 1992 VA examination report; a July 1995 VA 
examination report; private cardiology records dated from 
1982 to 2003; a private medical statement from Andreas 
Pavlides, MD; a November 2004 VA examination report; medical 
literature submitted by the veteran on behalf of his claim; 
copies of medical records in support of another appellant's 
claim; a Board decision in favor of another veteran's claim; 
and testimony at a RO hearing before a hearing officer in 
May 2007. 

Private cardiology records dated from 1982 to 2003, are not 
new and material evidence. Those records show that the 
veteran has received ongoing treatment for cardiac care. They 
do not show a connection between the veteran's PTSD and his 
heart condition, such that there is an aggravation of his 
heart condition by his service-connected PTSD. Those records 
do not show an unestablished fact necessary to substantiate 
the claim. Since the records only show evidence of ongoing 
treatment for cardiac care and no connection between the 
veteran's PTSD and his heart condition, the evidence is not 
new and material evidence. 


The November 2004 VA examination report is not new and 
material to reopen the veteran's claim. That report 
indicates, in pertinent part, that the veteran has several 
cardiac risk factors to include hypertension, hyperlipidemia, 
and a 20 pack history of smoking. The examiner states that 
medical literature does not support that PTSD causes coronary 
disease or aggravates or worsens coronary disease. It was 
this VA examiner's opinion that because the veteran has well-
established risk factors for the development of coronary 
disease, it is unlikely that PTSD caused, aggravated, or 
worsened the veteran's heart condition. 

The veteran has also submitted medical literature that 
indicates the risk factors for coronary disease, which 
includes stress. Other medical literature submitted by the 
veteran relates other physical manifestations of stress, 
including that to the heart. He also submitted a Board 
decision granted on behalf of another veteran, supporting 
service connection for hypertension, secondary to that 
veteran's service-connected PTSD; and a medical statement in 
support of that veteran's claim. The examiner in that case 
submitted an extensive opinion linking the veteran's service-
connected psychiatric disorder and the veteran's cardiac 
disease, and his eventual death. 

This evidence is both new and material within the meaning of 
the law. Essentially, these submissions were not previously 
of record, and provide competent medical information 
indicating at least a generic linkage, thus tending towards a 
finding an unestablished fact that the veteran's PTSD 
worsened his heart condition. 

Finally, and most importantly, an August 2004 medical 
statement by Andreas C. Pavlides, MD, is also new and 
material evidence. That statement indicates that the veteran 
has a medical history of PTSD which more likely than not is 
contributing to the veteran's hypertension. Hypertension, 
according to Dr. Pavlides, is a risk factor for coronary 
disease. This statement is new, as it has not been presented 
before. It is material, because it raises the possibility 
that the veteran's heart disease is secondary to his service-
connected PTSD. 



Based on the foregoing, new and material evidence has been 
presented and the veteran's claim of service connection for a 
heart condition is reopened. The evidence of record is 
sufficient to evaluate the veteran's claim for service 
connection for a heart condition on the merits. 


Merits of the Claim

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310. When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition." Allen at 448. 

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

38 C.F.R. § 3.310(b).

Throughout the veteran's claims file, there is substantial 
medical evidence of numerous treatments for heart complaints. 
The medical evidence indicates that the veteran had a 
myocardial infarction in October 1982. It also indicates that 
the veteran has significant risk factors related to a heart 
condition to include hypertension, cigarette smoking, and 
hyperlipidimia. None of these risk factors have been 
determined to be the cause of his heart condition. 

However, as early as 1989, Andrew Jensen, Ph.D., the 
veteran's treating physician,  indicated that the veteran had 
a heart disorder, which had been determined to be severe. He 
stated that the stress and inner emotional conflicts suffered 
by the veteran may have contributed to this medical problem 
and certainly his PTSD symptoms could very well have 
aggravated this condition. Another letter from Dr. Jensen 
received in July 1995 amplified his earlier observations. He 
then reported that he had treated the veteran since 1985. The 
sum of both letters is that the veteran's PTSD and heart 
disorder essentially aggravated each other.

In December 1992, a VA examiner made a statement in support 
of the veteran's PTSD claim. At that time, he indicated that 
the veteran had PTSD, hypertension and coronary artery 
disease. He related that the anxiety and stress that the 
veteran experienced from his PTSD often brought on angina 
attacks and tended to elevate the veteran's blood pressure. 
In July 1995, a VA examiner stated that the veteran had 
experienced a heart condition in recent years and whenever he 
experienced stress, PTSD symptoms created problems for him. 
There appeared to be a reciprocal effect in his life, that 
is, the pain and difficulty with his heart aggravated his 
emotional condition and emotional condition tended to 
aggravate his physical pain. The examiner also stated that 
the first diagnosis was PTSD. 

Dr. Pavlides indicted in August 2004 that the veteran's PTSD 
was more likely than not contributing to his hypertension and 
that his hypertension was a risk factor for his coronary 
disease, so this (his PTSD) may play a role in his current 
heart condition. 

Alternatively, private medical records of January 2005, 
stated that the veteran's blood pressure was controlled by 
current medical regimen. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

While there is competent evidence indicating no connection 
between the veteran's PTSD and his cardiac disorder, there 
also evidence for the countervailing proposition. The 
critical factor is that the veteran has long reported that 
stress worsens his cardiac symptoms - a report of worsening 
symptoms that he is competent to report as a layperson. 38 
C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Dr. Pavlides' report corroborates the essential opinion of 
Dr. Jensen - the latter having long-term experience in 
treating the veteran and being clearly more aware of the 
varying effects of service-connected PTSD on the cardiac 
symptoms. While the law provides that the observations and 
opinions of treating physicians are not determinative, it is 
clear that Dr. Jensen provides a highly informed opinion. Van 
Slack v. Brown, 5 Vet. App. 499 (1993); Guerrieri v. Brown, 4 
Vet. App. 467 (1993).







ORDER

New and material evidence to reopen a claim of service 
connection for a heart condition has been submitted, and the 
claim is reopened.

Service connection for a heart condition, as aggravated by 
the veteran's service-connected PTSD, is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


